Name: 84/613/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Italian Republic in respect of expenditure incurred in the 1979 financial year on agricultural products supplied as food aid (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-12

 Avis juridique important|31984D061384/613/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Italian Republic in respect of expenditure incurred in the 1979 financial year on agricultural products supplied as food aid (Only the Italian text is authentic) Official Journal L 325 , 12/12/1984 P. 0044 - 0045+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 34 , 5 . 2 . 1977 , P . 21 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE ITALIAN REPUBLIC IN RESPECT OF EXPENDITURE INCURRED IN THE 1979 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/613/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN RULES ON COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE ITALIAN REPUBLIC HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 7 OF COMMISSION REGULATION ( EEC ) NO 249/77 OF 2 FEBRUARY 1977 LAYING DOWN DETAILED RULES FOR THE APPLICATION OF REGULATION ( EEC ) NO 2681/74 ( 3 ) ; WHEREAS , UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 249/77 , ONLY THE NET QUANTITIES TAKEN OVER BY THE CONSIGNEE OF THE AID AT THE POINT OF DELIVERY PROVIDED FOR IN COMMUNITY REGULATIONS CAN BE FINANCED ; WHEREAS OPERATIONS ARE FINANCED ON THE BASIS OF THE PROVISIONS IN THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE APPLICABLE RULES ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO LIT 6 300 , DOES NOT SATISFY THE REQUIREMENTS AND MUST THEREFORE BE DISALLOWED ; WHEREAS AN ADDITIONAL SUM OF LIT 201 014 575 FOR THE OPERATION CONCERNING 8 000 TONNES OF DURUM WHEAT FOR THE WFP/YEMEN ( COMMISSION DECISION 79/526/EEC OF 18 MAY 1979 ) SHOULD BE RECOGNIZED FOLLOWING THE FINAL SETTLEMENT OF THIS OPERATION ENTAILING AN ADJUSTED DISTRIBUTION AS BETWEEN THE VALUE OF THE MERCHANDISE AND THE SUM CORRESPONDING TO THE REFUNDS ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THESE MODIFICATIONS AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON ; WHEREAS , FOR THE OPERATIONS CONCERNING 8 000 TONNES OF DURUM WHEAT FOR THE WFP/YEMEN ( COMMISSION DECISION 79/526/EEC OF 18 MAY 1979 ) AND 300 TONNES OF WHEAT FOR THE RED CROSS ( COMMISSION DECISION 79/614/EEC OF 22 JUNE 1979 ) , FURTHER VERIFICATION IS NEEDED AND A RESERVATION WITH REGARD TO THE CLEARANCE MUST BE ENTERED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE ITALIAN REPUBLIC TO PAY EXPENDITURE INCURRED IN 1979 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN ITALY EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS LIT 2 043 329 750 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1979 LIT 21 095 000 000 3 . TOTAL AVAILABLE TO COVER 1979 EXPENDITURE LIT 23 138 329 750 4 . EXPENDITURE EFFECTED IN RESPECT OF 1979 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES LIT 14 400 480 815 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS LIT 8 737 848 935 6 . A RESERVATION IS ENTERED FOR THE OPERATIONS FOR THE WFP/YEMEN AND THE RED CROSS ARISING FROM COMMISSION DECISIONS 79/526/EEC OF 18 MAY 1979 AND 79/614/EEC OF 22 JUNE 1979 RELATING TO THE SUPPLY OF 8 000 TONNES AND 300 TONNES OF WHEAT , FURTHER VERIFICATION BEING REQUIRED .